ORIGINAL                                       03/08/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0505


                                          DA 21-0505


IN RE THE ADOPTION OF:
                                                                  FLIED
L.E.R.G., A Minor Child.
                                                                  MAR 0 8 2022
                                                                Bowen Greenwood
NATHAN SCOTT KUFNER,                                          Clerk of Supreme Court
                                                                 State. of Mnntana


              Petitioner and Appellee,

      v.
                                                                     ORDER
JUSTIN A. SHIELDS, Father,

              Respondent and Appellant,

      and •

TINA WOLFORD,

              Intervener and Appellant.


       On December 7, 2021, Appellant Tina Wolford filed a motion requesting an extension
of time within which to file her opening brief. The Court granted her an additional 30 days.
On January 7, 2022, the Court rejected Appellant's brief, which she filed jointly with her
son, Justin Shields, for noncompliance with the Montana Rules of Appellate Procedure. The
Court gave Appellants 10 days to re-file their opening brief.
       On January 14, 2022, Appellants filed a second motion for a 30-day extension,
indicating that they had not yet received the initial briefs from the Clerk of Court. The Court
granted Appellants until February 28, 2002, to file a compliant opening brief with this Court.
The Order stated: "Failure to file the brief within that time will result in dismissal of this
appeal with prejudice and without thrther notice."
       On March 3, 2022, Appellant resubmitted the opening brief, which was again
noncornpliant. More to the point, the brief was not filed within the time granted by the
Court, and Appellant did not seek an extension despite this Court specifically admonishing
Appellant that failure to file a brief within the time allowed would result in dismissal with
prejudice and without further notice.
       IT IS ORDERED that Appellants' appeal is hereby DISMISSED with prejudice for
failure to comply with M. R. App. P. 13 and this Court's previous Order.
       The Clerk is directed to provide a copy of this Order to the Appellants and to all
parties of record.
       DATED this     b   day of March, 2022.



                                                                Chief Justice




                                                          ?-•i M .44,

                                                                  Justices




                                              2